Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 22-26 are presented for examination.
Claims 23-26 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The claim language of claim 1 is grammatically incorrect. The phrase “comprising the compound of formula III reacting with organometallic reagent and trialkyl borate to produce the compound of formula IV” should be rewritten as, for example, “comprising reacting the compound of formula III with an organometallic reagent and trialkyl borate to produce the compound of formula IV” for the claim to make sense.
ii) Similarly, in claim 6, the phrase “the compound of formula I reacting with an activating reagent and the compound of formula II in a solvent to produce the compound of formula III” should be rewritten as, for example, “comprising reacting a compound of formula I with an activating reagent and the compound of formula II in a solvent to produce the compound of formula III.”
iii) See also claim 10, wherein the phrase “comprising the step of the compound of formula VI reacting with the compound VII” should properly be rewritten as, “comprising the step of reacting the compound of formula VI with the compound of formula VII” to make the statement understandable. 
iv) The steps and reagents of the ring-closing of the compound of formula VIII in claims 16 and 22 are missing. One skilled in the art cannot say which steps or reagents are used to arrive at the final product. Appropriate clarification is required.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 14, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624